Citation Nr: 0515801	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  99-12 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to a rating in excess of 50 percent for the 
service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
RO.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in May 2001.  

The Board remanded this matter to the RO in June 2004 for 
additional development of the record.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran failed to report without explanation for a VA 
examination scheduled to determine the current severity of 
the service-connected PTSD in connection with his claim for 
increase.  




CONCLUSION OF LAW

The claim for an increased rating for the service-connected 
PTSD must be denied by operation of law.  38 C.F.R. 
§ 3.655(a), (b) (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and amended by Pub. L. No. 108-183, 
§§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (codified at 
38 U.S.C.A. §§ 5102, 5103(b) (West Supp. 2004)), redefined 
VA's duty to assist a veteran in the development of a claim.  

VCAA requires VA to notify claimants of the evidence needed 
to substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in June 2004, the RO notified the veteran 
of the evidence needed to substantiate his claim and offered 
to assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The notice in this case was provided after the initial 
decision.  The Pelegrini Court noted that it did not intend 
to void RO decisions made prior to proper VCAA notice.  It 
provided a remedy for delayed notice, which was a remand for 
the RO to provide the necessary notice, or for the Board to 
provide reasons and bases as to why the veteran was not 
prejudiced by the lack of notice.  Pelegrini v. Principi, at 
120, 122-124.  The required VCAA notice was ultimately 
provided by the RO in the June 2004 letter.  

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, at 121.  

In the letter, the RO informed the veteran of the evidence he 
needed to submit.  The RO specifically requested that the 
veteran provide it with enough information about records to 
support his claim so that they could request them from the 
person or agency who has them.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

VA has obtained all known treatment records.  There are no 
other identified outstanding records that could be relevant 
to the veteran's appeal.  The veteran was afforded a VA 
examination in December 2001, but failed to report to a VA 
examination in June 2004 scheduled in connection with his 
claim for increase.  

As will be discussed hereinbelow, the law and not the facts 
is dispositive of this matter on appeal.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227 (2000).  


Pertinent Criteria

The veteran is seeking an increased evaluation for his 
service-connected PTSD.  He asserts that his disorder is more 
severe than is contemplated by the 50 percent rating 
currently assigned under 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9411.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Under DC 9411, a rating of 50 percent is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
of hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, DC 9411.  


Analysis

The Board initially remanded this case in June 2004 to afford 
the veteran with an opportunity to appear for a VA 
psychiatric examination to ascertain the current severity of 
the service-connected PTSD.  The veteran, however, failed to 
report, without good cause, to the scheduled VA examination 
in June 2004 deemed necessary by the Board.  

Although the claims file does not contain a record of the 
notice provided to the veteran of the June 2004 examination, 
he was informed in Supplemental Statements of the Case that 
his claim was being denied because of his failure to report 
for the examination.  

However, he did not respond or otherwise indicate that notice 
was lacking.  The Board finds from the veteran's continued 
lack of cooperation in this regard that he failed to report 
for the examination without good cause.  

The examination in this regard was necessary to determine the 
current severity of the service-connected PTSD.  As the 
record stood, there had not been provided an adequate basis 
for evaluating his claim for increase.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such an examination, or reexamination, action 
shall be taken in accordance with paragraph (b).  38 C.F.R. § 
3.655(a) (2004).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2004).  

The veteran has an obligation to cooperate, when required, in 
the development of evidence pertaining to his claim.  The 
duty to assist is not a one-way street, nor is it a blind 
alley.  Wood v. Derwinski, 1 Vet. App. 190 (1991); Olson v. 
Principi, 3 Vet. App. 480 (1992).  Based upon the 
circumstances of this case, the claim for an increased rating 
in excess of 50 percent for the service-connected PTSD must 
be denied.  38 C.F.R. § 3.655(b).  



ORDER

The claim for an increased rating for the service-connected 
PTSD is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


